DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 04/04/2022.

Status of Claims
3.        Claims 1-12 and 16-21 are pending in this application.
	Claims 1-5, 7-9, and 12 are currently amended.
	Claims 13-15 are currently canceled.
	Claims 16-21 are newly added.  

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Objections
5.        Claim 20 is objected to because of the following informalities:    
Claim 20, line 2, please change ***tonner*** to ***toner***.
Appropriate correction is required.

Response to Arguments
6.         Regarding Applicant’s Argument (page 8, line 1 – page 10, line 4):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claim 1 over Dommaraju, have been considered but are moot because the arguments are addressed by the newly cited Kamoi (US 2018/0084122) in view of Fukumoto et al. (US 2011/0242024) explained in the body of rejection below.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-2, 7, 12, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi (US 2018/0084122) in view of Fukumoto et al. (US 2011/0242024).

Regarding Claim 1:
Kamoi discloses an image processing apparatus (Fig. 1 ‘image forming apparatus 10’’ [0012-0013]) comprising: 
at least one memory device (Fig. 1 ‘RAM 12’, ‘ROM 13’) that stores a set of instructions (‘various programs’ [0015-0017]); and 
at least one processor (Fig. 1 ‘CPU 11’) that executes the set of instructions (“The CPU 11 loads various programs stored in the ROM 13, for example, into the RAM 12, and executes the loaded programs so as to implement functions described below.” [0015]) to:
display an operation screen (Fig. 2 ‘operation panel 15’ [0019]) wherein the operation screen includes a first job execution button (Fig. 2 ‘One Touch Copy’ icon’) for executing a job based on selection (“by touching the icon I “one touch copy”, the user can execute the processing speedily”; [0034]) and a second job execution button for displaying a setting screen of a job based on selection (Fig. 2 ‘copy’ icon’ [0030-0031]; “Touching the icon I “copy”, for example, displays a setting screen for instructing the user to set settings for making a copy of a document, such as the number of copies, the type of sheet, the enlargement or reduction ratio, and whether to perform monochromatic or color printing. After setting these settings, the user presses a start button (not shown), for example, to start the copy operation.”; [0032]):
acquire status information of the image processing apparatus (e.g. Fig. 4a flowchart steps S103 and S104 “In step S103, the user presses a start button, for example, and then, the first processing related to the icon I touched by the user is executed. In this case, the execution unit 120 executes the first processing. In step S104, the generator 130 determines whether the first processing has succeeded or failed.” [0053-0054]),
execute display control for the first job execution button based on the acquired status information (e.g. Fig. 4A, Step S104 “In step S104, the generator 130 determines whether the first processing has succeeded or failed.” [0054]; Steps S105/S106 and S107 “The generator 130 may generate second processing in accordance with the situation how the first processing has failed. For example, if fax sending performed as the first processing fails because a sending destination is occupied, there is no need to check the address of the sending destination again. The generator 130 thus creates a one touch app for implementing direct execution. In contrast, if fax sending fails because of the wrong address of a destination, the user has to check the address of the destination again. The generator 130 thus creates a one touch app for implementing checked execution.  In step S106, the generator 130 also generates an icon I related to the one touch app generated in step S105.  In step S107, the image control unit 140 displays the icon I of the one touch app generated by the generator 130 on the operation panel 15.” [0057-0059]).

Kamoi does not expressly disclose and not execute display control for the second job execution button based on the acquired status information.
Fukumoto discloses and not execute display control for the second job execution button based on the acquired status information (Fukumoto: Fig. 4 “On task trigger area 5000, trigger items operated by the user to actually operate image forming apparatus 100 when all settings are done for the operational mode are displayed. By way of example, a start button (software button) is displayed for starting a process. In an operational mode involving printing (other than facsimile transmission), information related to run out of consumables is also displayed on the "task trigger area," since it leads to a task failure.  Here, it is preferred to display the start button only when the state allows pressing of the start button. The state that allows pressing of the start button refers to a state in which all settings have been done, and consumables (recording paper and toner) are available, in the operational mode involving printing. In the facsimile mode (transmission) as an operational mode not involving printing, the state that allows pressing of the start button is a state in which settings of all transmission parameters including a destination have been done.” [0136-0137]).
Kamoi in view of Fukumoto are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to and not execute display control for the second job execution button based on the acquired status information.  The suggestion/motivation for doing so is to make sure all the settings have been done and to make sure that consumables such as paper and toner are available as disclosed by Fukumoto at least at ¶ [0137].  Therefore, it would have been obvious to combine Kamoi with Fukumoto to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: display, in a selectable state, the first job execution button for which execution of a job is determined to be possible based on the determination result (Fukumoto: “Here, it is preferred to display the start button only when the state allows pressing of the start button. The state that allows pressing of the start button refers to a state in which all settings have been done, and consumables (recording paper and toner) are available, in the operational mode involving printing. In the facsimile mode (transmission) as an operational mode not involving printing, the state that allows pressing of the start button is a state in which settings of all transmission parameters including a destination have been done.” [0137]).
Kamoi in view of Fukumoto are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in a selectable state, the first job execution button for which execution of a job is determined to be possible based on the determination result.  The suggestion/motivation for doing so is to make sure all the settings have been done and to make sure that consumables such as paper and toner are available as disclosed by Fukumoto at least at ¶ [0137].  Therefore, it would have been obvious to combine Kamoi with Fukumoto to obtain the invention as specified in claim 2.

Regarding Claim 7:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1, wherein a predetermined mark is displayed on the first job execution button, and the predetermined mark is not displayed on the second execution button (Kamoi: e.g. Fig. 5B wherein the design of icon ‘usual copy’ is appended with “NG” and the ‘copy’ icon is not appended with the “NG”; {Interpretation:  wherein the ‘usual copy’ reads on the claimed ‘first job execution button’ and the ‘copy’ button reads on the claimed ‘second execution button’}).

Regarding Claim 12:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1, wherein the execution button is a button that immediately executes a job when pressed (Kamoi: “There are two types of one touch apps. In one type, when the user touches an icon I, a job immediately starts (direct execution). In the other type, when the user touches an icon I, a check screen is first displayed, and after the user checks the screen and presses a start button, a job starts (checked execution).” [0034]).
	
Regarding Claim 16:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1, wherein the first job execution button (Kamoi: Fig. 2 ‘One Touch Copy’ icon’) and the second job execution button (Kamoi: Fig. 2 ‘copy’ icon’ [0030-0031]) are a button for executing a first function (Kamoi: both execute the copy function whereas the ‘one touch copy’ icon described at [0034] already has the number of copies and type of sheet set, and the ‘one touch copy’ icon described at [0032] wherein the user is prompted to input settings before starting the copy function).  

Regarding Claim 19:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1, wherein the display control includes at least one of a gray-out display of the first job execution button and a display indicating an error for the first job execution button (Kamoi: e.g. Fig. 5B wherein the design of icon ‘usual copy’ is appended with “NG” ‘needs changing’ alert described at least at [0075]).  

Regarding Claim 20:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1 wherein the acquired status information includes at least one of a tonner remaining amount, a number of sheets for each size, and error information (Kamoi: e.g. Fig. 5B wherein the design of icon ‘usual copy’ is appended with “NG” ‘needs changing’ alert described at least at [0075]; note that the claim requires ‘at least one of’).  

Regarding Claim 21:
The proposed combination of Kamoi in view of Fukumoto further discloses the image processing apparatus according to claim 1 wherein the display control comprises executing a display indicating whether or not the first job execution button is an executable state (Kamoi: “In FIG. 5B, as well as in FIG. 5A, in addition to the icons I shown in FIG. 2, a new icon I “usual copy” is generated and displayed. To distinguish the icon I in FIG. 5B from that in FIG. 5A, the design of the icon I is changed and appended with “NG”. Then, the user can be informed that the settings need changing. The arrow in the icon I in FIG. 5B indicates that this one touch app is an app for direct execution.” [0075]).

13.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi in view of Fukumoto as applied to claim 1 above, and further in view of Dommaraju (US 2019/0187948).

Regarding Claim 3:
The proposed combination of Kamoi in view of Fukumoto discloses the image processing apparatus according to claim 1, however they do not expressly disclose wherein the at least one processor executes instructions in the memory device to: display, in a non-selectable state, the first job execution button for which execution of a job is determined to be not possible and display an error message that indicates a reason the job cannot be executed near the first job execution button.
Dommaraju discloses wherein the at least one processor executes instructions in the memory device to: display, in a non-selectable state, the first job execution button for which execution of a job is determined to be not possible and display an error message that indicates a reason the job cannot be executed near the first job execution button (Dommaraju: e.g. Fig. 3b wherein the function icons such as simple scan, fax, and scan are shown as available, whereas the simple copy and copy function icons are not available; error message R0F10 ‘engine speed mismatch’ [0043]).
Kamoi, Fukumoto & Dommaraju are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the at least one processor executes instructions in the memory device to: display, in a non-selectable state, the first job execution button for which execution of a job is determined to be not possible and display an error message that indicates a reason the job cannot be executed near the first job execution button.  The suggestion/motivation for doing so is to notify the user of an error as disclosed by Dommaraju.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Dommaraju to obtain the invention as specified in claim 3.

Regarding Claim 4:
The proposed combination of Kamoi, Fukumoto & Dommaraju further discloses the image processing apparatus according to claim 3, wherein the at least one processor executes instructions in the memory device to: display the first job execution button in a non-selectable state in grayout (Dommaraju: “In at least one embodiment, the disability of the functions may also be displayed to users by grey-outing the icons, completely deleting the disabled function icons and the like.” [0043]).
Kamoi, Fukumoto & Dommaraju are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the at least one processor executes instructions in the memory device to: display the first job execution button in a non-selectable state in grayout.  The suggestion/motivation for doing so is to disable the function icon as disclosed by Dommaraju.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Dommaraju to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Kamoi in view of Fukumoto discloses the image processing apparatus according to claim 1, but does not expressly disclose wherein the at least one processor executes instructions in the memory device to: display a mask display to be superimposed over the first job execution button for which execution of a job is determined to be not possible so as to cover the first job execution button.
 Dommaraju discloses wherein the at least one processor executes instructions in the memory device to: display a mask display to be superimposed over the first job execution button for which execution of a job is determined to be not possible so as to cover the first job execution button (Dommaraju:e.g. “The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043]).
Kamoi, Fukumoto & Dommaraju are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the at least one processor executes instructions in the memory device to: display a mask display to be superimposed over the first job execution button for which execution of a job is determined to be not possible so as to cover the first job execution button.  The suggestion/motivation for doing so is for the user to know which functionalities are disabled due to the error as disclosed by Dommaraju.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Dommaraju to obtain the invention as specified in claim 5.

Regarding Claim 6:
The proposed combination of Kamoi, Fukumoto & Dommaraju further discloses the image processing apparatus according to claim 5, 
wherein in the mask display, an icon (Dommaraju: e.g. Fig. 3b ‘cross mark’) that indicates an error portion that is a reason a job cannot be executed (Dommaraju: {Interpretation: wherein a ‘cross mark’ reads on the claimed ‘icon that indicates an error’}) and an error message that indicates that reason are included (Dommaraju: “Also, the first display portion 303 displays the one or more function icons, which are operably dependent on the engine of the MFP 100 and are interrupted by the access interruption module 221 along with associated error number. The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043] {Interpretation: wherein ‘associated error number’ reads on the claimed ‘error message that indicates a reason’} Also see tables 1 and 2).
Kamoi, Fukumoto & Dommaraju are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of using short cut buttons/icons for frequently used processing in a multi-function printer (MFP).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein in the mask display, an icon that indicates an error portion that is a reason a job cannot be executed and an error message that indicates that reason are included.  The suggestion/motivation for doing so is for the user to know which functionalities are disabled due to the error as disclosed by Dommaraju.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Dommaraju to obtain the invention as specified in claim 6.

14.	Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi in view of Fukumoto as applied to claim 1 above, and further in view of Takahashi et al. (US 2015/0248092).

Regarding Claim 10:
The proposed combination of Kamoi in view of Fukumoto discloses the image processing apparatus according to claim 1, however they do not expressly disclose further comprising: one or more sensors configured to detect a status of the image processing apparatus..
Takahashi discloses one or more sensors configured to detect a status of the image processing apparatus (Takahashi: Fig. 1 ‘toner sensor 17a’, ‘sheet sensor 21’; e.g. ‘sheet sensor 21 detects a lack of sheets’ described at [0089]).
Kamoi, Fukumoto & Takahashi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of keeping track of errors in a multi-function printer MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose one or more sensors configured to detect a status of the image processing apparatus.  The suggestion/motivation for doing so is to detect when there is a problem with the printer so that a user is not charged during the time when printing cannot be performed as disclosed by Takahashi in the background of invention.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Takahashi to obtain the invention as specified in claim 10.

Regarding Claim 11:
The proposed combination of Kamoi, Fukumoto & Takahashi further discloses the image processing apparatus according to claim 10, wherein in the one or more sensors, a sensor that can detect the number of sheets stacked in a sheet feeding cassette and a sensor that detects a remaining toner amount are included (Takahashi:  “The image forming apparatus according to the present invention, further includes: a toner sensor that detects the remaining amount of a toner; a sheet sensor that detects the remaining number of sheets” [0031]).
Kamoi, Fukumoto & Takahashi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of keeping track of errors in a multi-function printer MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further disclose wherein in the one or more sensors, a sensor that can detect the number of sheets stacked in a sheet feeding cassette and a sensor that detects a remaining toner amount are included.  The suggestion/motivation for doing so is to prompt the user to supply toner or sheets to the printer as disclosed by Takahashi at ¶ [0031] and shown in Fig. 14.  Therefore, it would have been obvious to combine Kamoi, Fukumoto & Takahashi to obtain the invention as specified in claim 11.

Allowable Subject Matter
15.       Claims 8-9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the first job execution button is a button that executes a plurality of jobs when operated, and the at least one processor executes instructions in the memory device to: in a case where at least one job of a plurality of jobs cannot be executed, determine that execution of a job to be executed when the first job execution button is operated is not possible.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: when a reason thereof is resolved, updates to display, in a selectable state, the first job execution button for which execution of a job is determined to be not possible.

Regarding Claim 17:	
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: in a case where a job corresponding to the first job execution button cannot be executed, execute a display indicating an error for the first job execution button, and in a case where a job corresponding to the second job execution button cannot be executed, not execute a display indicating an error for the second job execution button.  

Regarding Claim 18:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the first job execution button and the second job execution button are a button for executing a first function, and the at least one processor executes instructions in the memory device to: - 5 -in a case where the first function cannot be executed, a display indicating an error for the first job execution button, and not execute a display indicating an error for the second job execution button.  

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677